    Case 1:10-cv-05777-LAP-DCF Document 239 Filed 01/21/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JONATHAN BERALL, M.D.,

                 Plaintiff,
                                            No. 10-CV-5777 (LAP)
         -against-
                                                    ORDER
VERATHON INC., et al.,

                 Defendants.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     The conference scheduled for January 26, 2021 at 10:00 a.m.

will occur as a teleconference using the dial-in 877-402-9753,

access code: 6545179.

SO ORDERED.

Dated:   January 21, 2021
         New York, New York


                                       ___________________________
                                       LORETTA A. PRESKA, U.S.D.J.
